DETAILED ACTION
Election/Restrictions
1.	Applicant’s election with traverse of Group I, claims 1-15 (drawn to a bacterial cell and a pesticide; wherein the bacterial species is Bacillus amyloliquefaciens D747) in the reply filed on 1/18/22 is acknowledged.  The traversal is on the ground(s) that it would not be undue burden to search all listed bacterial strains in combination with the recited pesticides since they have a common functional activity.  This is not found persuasive because, the claims recite a very large number of different bacteria, plants, fungi and viruses and parts thereof.  All of these recited viruses, bacteria, plant extracts and fungi are structurally, chemically and biologically different with different degrees and types of biocontrol and the combination of different fungicides and pesticides with these different biological control agents is unpredictable.  The different combinations and multivalent combinations would have different effects and interactions and it would be unpredictable to predict their ability to treat certain pests, etc.
Note: The Restriction Requirement erroneously recited claims 1-11 in the Groups, these Groups should have included claims 1-15.  
The requirement is still deemed proper and is therefore made FINAL.
Claim Objections
2.	Claims 1-15 are objected to because of the following informalities:  they contain non-elected subject matter which should be removed from the claims.  Appropriate correction is required.

Claim Rejections – 35 USC § 112-2nd paragraph

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is vague and indefinite because it is unclear which bacterial strain/variant, cell, spore or forespore has a ‘genome within a Mash distance of about 0.015”.  The means for determining this is unclear and the structures of the B.amylliquefaciens which possess this definition are unclear.  The metes and bounds of the invention cannot be understood with this language. It is unclear what structures would meet the definition of an ‘active variant’.  While the specification can be used to provide definitive support, the claims are not read in a vacuum.  Rather, the claim must be definite and complete in and of itself.  Limitations from the specification will not be read into the claims. The claims as they stand are incomplete and fail to provide adequate structural properties to allow for one to identify what is being claimed.  Appropriate clarification and/or correction is required.
Claim Rejections – 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



6.	Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Muenks et al (US 20160374341; December 29,2016) or Muenks et al (WO 2015/004260; January 1, 2015).
	Muenks teaches compositions for controlling harmful organisms in plants, e.g., plant pathogens or plant pests. See abstracts. Muenks teaches the use of a mix of two agents to produce a synergistic effect against the organisms.  Muenks teaches that the biological control agent may be selected from bacteria, e.g.,  from bacteria consisting of Bacillus subtilis strain QST713/AQ713 (NRRL Accession No. B21661), Bacillus subtilis strain AQ153 (NRRL Accession No. 55614), Bacillus species strain AQ175 (ATCC Accession No. 55608), Bacillus species strain AQ177 (ATCC Accession No. 55609), Bacillus species strain AQ178 (ATCC Accession No. 53522), Bacillus amyloliquefaciens strain D747 (see column 9, line 63 of US 2016); Bacillus pumilus, particularly strain BU F-33, Bacillus subtilis var. amyloliquefaciens strain FZB24, Bacillus thuringiensis strain AQ52 (Accession No. NRRL B-21619), and Paenibacillus polymyxa, etc.. According to the invention, biological control agents which are summarized under the term "bacteria" include spore-forming, root-colonizing bacteria, or bacteria and their metabolites useful as biological insecticdes, -nematicdes, miticides, or -fungicide or soil amendments improving plant health and growth. The combinations of the present invention, comprising at least one host defense inducer (A) and at least one biological control agent (B) may further comprise at least one compound (C) selected from the group consisting of antimicrobial agents such as bactericides, further azoxystrobin, boscalid and pyraclostrobin, chlorothalonil, cyprodinil, iprodione, myclobutanil, potassium bicarbonate, sulphur; insecticides such as abamectin, fosetyl-Al; aluminium ethyl phosphite; penflufen; trifloxystrobin; acetamiprid, fluazinam, propiconazole, chlothianidin, imidacloprid, thiacloprid, betacyfluthrin, deltamethrin, flupyradifurone, spirotetramat, spiromesifen, spirodiclofen; copper hydroxide, copper sulphate, propineb, mancozeb; lipochito-oligosaccharide compounds (LCO); kasugamycin, streptomycin, and oxytetracycline.  It is taught that the compositions may be formulated as ready-to-use solutions, suspensions, wettable powders, pastes, soluble powders, dusts and granules and administered in amounts which encompass the ranges of instant claims 2 and 3. Although the Muenks references do not specifically recite a variant ‘having a genome within a mash distance of about 0.015”, the identical strain is used , B.amyloliquefaciends D747, so it would inherently possess this property.  With respect to the plant pathogens which the composition may treat recited in instant claims 6 and 7, this is an intended use only.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art 

Status of claims:
	No claims are presently allowed. Bacillus amyloliquefaciens strain D747 is a commercially available Biofungicide/Bactericide so no deposit is necessary.
For instance:
	Product name: Garden Friendly Fungticide Registration No: 70051-107-829 Product Type: Liquid Concentrate Active Ingredient: Bacillus amy/oliquefaciens strain D747 CAS No.: 68038-60-8
	Double Nickel™ LC is a broad-spectrum preventative biofungicide/bactericide for control or suppression of fungal and bacterial plant diseases. The active ingredient of Double Nickel™ LC is a naturally occurring strain (D747) of the beneficial bacterium Bacillus amyloliquefaciens. Double Nickel™ LC also colonizes plant root hairs, preventing establishment of disease-causing fungi and bacteria.

Prior art made of record, not presently relied upon:
Filajdic et al (WO 2015180983 A1). A mixture comprises, as active components: a nitrogen-fixing bacterium I, a biopesticide II, and chemical pesticide III.   2) a biopesticide II selected from Bacillus amyloliquefaciens, Bacillus plantarum, etc.  Similar fungicides and insecticides are recited.


 Filajdic et al (WO 2015181008). Mixture comprises, as active components: (1) at least one biopesticide (I) comprising other microbial and biochemical pesticides comprising e.g. Bacillus amyloliquefaciens, (IB) nitrogen-fixing bacteria comprising e.g. Bradyrhizobium japonicum, B. elkanii; (2) at least one chemical fungicide (II) comprising e.g. pyraclostrobin, fluxapyroxad, sedaxane, fluopyram; and (3) at least one chemical insecticide (III) 
                   
Frodyma et al  (WO 2016014386)or (US 20180235219). Synergistically enhancing the growth of a plant or plant part,comprises contacting the plant or plant part with at least one lipo-chitooligosaccharide (LCO) and at least one microorganism comprising at least one strain of Streptomyces, at least one strain of Trichoderma,and/or at least one strain of Bacillus.  The method: exhibits synergistic effect (claimed); is capable of improving plant yield without increasing the use of nitrogen-based fertilizers; and does not result in adverse effects on the plants. The synergistic ability of the LCO and Bacillus amyloliquefaciens strain SB3778 to enhance the plant growth was tested on maize by measuring the biomass. : The method further comprises: contacting the plant or plant part with at least one fungicide or insecticide, optionally at least one fungicide comprises strobilurins, carboxamides, carboxanilides, carboxylic morpholides, benzoic acid amides, azoles,triazoles, imidazoles, pyridines, etc.

Gewehr et al (WO 2015055755) Agricultural mixtures comprise: one pesticidal active carboxamide compound that is N-(2-bromo-4-(perfluoropropan-2-yl)-6-
(trifluoromethyl)phenyl)-2-fluoro-3-(N-methylbenzamido)benzamide (I); and
at least one fungicidal active compound (II). The fungicidal active
compound (II) comprises: e.g. respiration inhibitors including inhibitors
of complex III at Q0 site or inhibitors of complex II; sterol biosynthesis
inhibitors including C14 demethylase inhibitors or delta 14-reductase inhibitors; or nucleic acid synthesis inhibitors; or biopesticides including microbial pesticides with fungicidal, bactericidal, viricidal and/or plant defense activator activity (e.g. Ampelomyces quisqualis, Aspergillus flavus, Aureobasidium pullulans, Bacillus amyloliquefaciens, and B. mojavensis).

Correspondence regarding this application should be directed to Group Art Unit 1645. Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center located in Remsen.  The faxing of such papers must conform with the notice published in the Official Gazette, 1096 OG 30 (November 15,1989).  The Group 1645 Fax number is 571-273-8300 which is able to receive transmissions 24 hours/day, 7 days/week.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer E. Graser whose telephone number is (571) 272-0858.  The examiner can normally be reached on Monday-Thursday from 8:00 AM-6:30 PM.



Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-0500.       

/JENNIFER E GRASER/Primary Examiner, Art Unit 1645